Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 05/27/2021 and 07/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
4.	Claim 13 is objected to because of the following informalities:  Line 4 states “(DMWr)” and should be replaced with “(DMWr);”.  Appropriate correction is required.

5.	Claim 22 is objected to because of the following informalities:  Line 6 states “a DMWr” and should be replaced with “the DMWr”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the memory controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the memory controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the memory controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the memory controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7 and 10 are rejected based on their dependency of independent claims 1 and 9.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 4, 6, 8, 9, 13, 16, 18, 20, 22, 25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Love (US Pub. No. 2005/0138260 hereinafter “Love” – IDS Submission).
Referring to claim 1, Love discloses an apparatus comprising: 
(Love – Fig. 10 shows circuitry having RX FIFO 1048 and TX FIFO 1050.): 
receive (Love – Par. [0097] discloses the packet receiver 370 is configured to receive and temporarily contain packetized data that is being transmitted from the register 348 via the packet data connection 350 in the form of packets.), from an agent (Love – Par. [0056] discloses each on-chip device 120 or DPO terminal device 102 can actually be configured to operate as a distinct application program, or a portion of an application program. As such, a particular IC chip 100 can be configured with particular on-chip devices 120 in a similar functional manner to how software application programs are currently loaded or downloaded into computers or computing devices.), a deferrable memory write (DMWr) request (Love – Fig. 15, 16: Relaxed ordering select; Par. [0187] discloses the transaction ordering for the DPO Bus using a non-posted request packet. Par. [0188] discloses memory writes will not pass other memory write or message requests, unless the relaxed ordering bit is set.) in a transaction layer packet (TLP) (Love – Fig. 10, 15, 16 showing the packet structure used from transmitting a packet through an OCB transaction and physical portion 1052.), 
wherein the TLP comprises a Peripheral Component Interconnect Express (PCIe) (Love – Par. [0091] discloses DPO bus configurations that can be integrated with peripheral component interconnect (PCI), PCI-X, and PCI Express devices and protocols.) TLP type field (Love – Fig. 15, 16: packet type) encoding (Love – Fig. 15, 16: relaxed ordering select; Par. [0188] discloses memory writes will not pass other memory write or message requests, unless the relaxed ordering bit is set.) to indicate the DMWr request (Love – Fig. 8a: Packet is a request 802; Par. [0154] discloses the request process 800 as shown in FIGS. 8a and 8b includes operation 802 in which it is determined that the packet is a request. The request process 800 continues to decision 804 in which it is determined whether the request is a set of request types that are deemed permissible in the protocol.); 
determine that the DMWr request cannot be successfully completed (Love –Par. [0158]: The request process 800 reaches the decision 826 in which it is determined whether the processing in the operation 824 of the packet received in the operation 802 was successful. Par. [0159]: Figs. 9a and 9b shows one embodiment of a completion packet process 900. The completion packet process 900 includes an operation 902 that determines whether the packet is completed.); and 
return a request retry status (RRS) completion status to the agent (Love – Fig. 8b: send retry completion 828; Par. [0159]: Figs. 9a and 9b shows one embodiment of a completion packet process 900. The completion packet process 900 includes an operation 902 that determines whether the packet is completed. Par. [0160]: The completion packet process 900 then continues to decision 914 in which it is considered whether the completion status is successful. If the answer to the decision 914 is no, then the completion packet process 900 continues to a decision 917 in which it is determined whether the completion status is a retry.). 
		
Referring to claim 4, Love discloses the apparatus of claim 1, the memory controller (Love – Fig. 10 shows circuitry having RX FIFO 1048 and TX FIFO 1050.) to: 
receive, from an agent, a second DMWr request in another TLP (Love – Fig. 8a, Step 802 – Packet is a request.); 
determine that the second DMWr request comprises an uncorrectable error (Love – Fig. 8a, Step 818 – Does request violate device programming model?); and 
return a completer abort (CA) completion status to the agent (Love – Fig. 8a, Steps 820, 822 – illegal request -> send computer abort completion.). 

Referring to claim 6, Love discloses the apparatus of claim 1, the memory controller (Love – Fig. 10 shows circuitry having RX FIFO 1048 and TX FIFO 1050.) to: 
receive, from an agent, a second DMWr request in a second TLP (Love – Fig. 8a, Step 802 – Packet is a request.); 
determine that the second DMWr can be successfully completed (Love – Fig. 8b, Step 826 – Is the processing successful?); and 
return a successful completion (SC) completion status to the agent (Love – Fig. 8b, Steps 830, 832 – send successful completion.). 

Referring to claim 8, Love discloses the apparatus of claim 1, the memory controller (Love – Fig. 10 shows circuitry having RX FIFO 1048 and TX FIFO 1050.) to: 
receive, from an agent, a second DMWr request in a transaction layer packet (TLP) (Love – Fig. 8a, Step 802 – Packet is a request.); 
determine that the second DMWr request is not supported (Love – Fig. 8a, Step 804 – Is request supported?); and 
return an unsupported request (UR) completion status to the agent (Love – Fig. 8a, Steps 806, 808 – unsupported request -> send unsupported completion.). 

Referring to claim 9, Love discloses the apparatus of claim 1, the memory controller (Love – Fig. 10 shows circuitry having RX FIFO 1048 and TX FIFO 1050.) to: 
receive, from an agent, a second DMWr request in a transaction layer packet (TLP) (Love – Fig. 8a, Step 802 – Packet is a request.); 
(Love – Fig. 8a, Step 812 – Is message valid.); and 
return an unsupported request (UR) completion status to the agent (Love – Fig. 8a, Step 816 – unsupported request.). 

Referring to claim 13, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claim 4 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 18, note the rejection of claim 6 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 20, note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 22, Love discloses a system comprising: 
a requester (Love – Fig. 3, On-Chip Device (120)); 
a completer (Love – Fig. 3, Distributed Packet On-Chip (DPO) Bus (104)); 
the requester comprising circuitry (Love – Fig. 3, On-Chip Device (120) having a register 348 sending packets.) to send a Peripheral Component Interconnect Express (PCIe) (Love – Par. [0091] discloses DPO bus configurations that can be integrated with peripheral component interconnect (PCI), PCI-X, and PCI Express devices and protocols.) transaction layer packet (TLP) (Love – Fig. 10, 15, 16 showing the packet structure used from transmitting a packet through an OCB transaction and physical portion 1052.) comprising a deferrable memory write (DMWr) request (Love – Fig. 15, 16: Relaxed ordering select; Par. [0187] discloses the transaction ordering for the DPO Bus using a non-posted request packet. Par. [0188] discloses memory writes will not pass other memory write or message requests, unless the relaxed ordering bit is set.), the PCIe TLP comprising a type field (Love – Fig. 15, 16: packet type) encoding (Love – Fig. 15, 16: relaxed ordering select; Par. [0188] discloses memory writes will not pass other memory write or message requests, unless the relaxed ordering bit is set.) to indicate that the TLP comprises a DMWr request (Love – Fig. 8a: Packet is a request 802; Par. [0154] discloses the request process 800 as shown in FIGS. 8a and 8b includes operation 802 in which it is determined that the packet is a request. The request process 800 continues to decision 804 in which it is determined whether the request is a set of request types that are deemed permissible in the protocol.); and 
the completer comprising circuitry to (Love – Fig. 3, Distributed Packet On-Chip (DPO) Bus (104) having various different types of circuitry.): 
determine whether the DMWr can be completed (Love –Par. [0158]: The request process 800 reaches the decision 826 in which it is determined whether the processing in the operation 824 of the packet received in the operation 802 was successful. Par. [0159]: Figs. 9a and 9b shows one embodiment of a completion packet process 900. The completion packet process 900 includes an operation 902 that determines whether the packet is completed.), and 
return a request retry status (RRS) completion status to the requester if the DMWr cannot be completed (Love – Fig. 8b: send retry completion 828; Par. [0159]: Figs. 9a and 9b shows one embodiment of a completion packet process 900. The completion packet process 900 includes an operation 902 that determines whether the packet is completed. Par. [0160]: The completion packet process 900 then continues to decision 914 in which it is considered whether the completion status is successful. If the answer to the decision 914 is no, then the completion packet process 900 continues to a decision 917 in which it is determined whether the completion status is a retry.). 

Referring to claim 25, Love discloses the system of claim 22, the completer to return a completer abort (CA) completion status (Love – Fig. 8a, Steps 820, 822 – illegal request -> send computer abort completion.) if the TLP comprises an uncorrectable error (Love – Fig. 8a, Step 818 – Does request violate device programming model?). 

Referring to claim 27, Love discloses the system of claim 22, the completer circuitry to return a successful completion (SC) completion status to the requester (Love – Fig. 8b, Steps 830, 832 – send successful completion.) if the DMWr can be completed (Love – Fig. 8b, Step 826 – Is the processing successful?).

Referring to claim 29, Love discloses the system of claim 22, the completer to return an unsupported request (UR) completion status (Love – Fig. 8a, Steps 806, 808 – unsupported request -> send unsupported completion.) if the DMWr is not supported or if the TLP comprises a poisoned DMWr (Love – Fig. 8a, Step 804 – Is request supported?). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Fowler (US Patent No. 8,838,534 B2 hereinafter “Fowler”).
Referring to claim 2, Love discloses the apparatus of claim 1, however, fails to explicitly disclose wherein the shared work queue is to accept work items from multiple non-cooperating agents in a non-blocking way. 
Fowler discloses the shared work queue is to accept work items from multiple non-cooperating agents in a non-blocking way (Fowler – col. 47, line 64 – col. 48, line 4 discloses Where multiple disparate applications cooperate in a transaction, those applications (which may be provided by different service providers) may be arranged to share a single transaction buffer (a federated transaction buffer) and associated buffer manager. In that case, each application may perform its own processing using (physically separate) servers or server grids, but processing results are transmitted to the common transaction buffer manager.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Fowler’s teachings with Love’s teachings for the benefit of allowing efficient committing of distributed transactions (Fowler – col. 9, lines 8-9).

12.	Claims 3, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Luk et al. (US Pub. No. 2012/0017026 hereinafter “Luk”).
Referring to claim 3, Love discloses the apparatus of claim 1, wherein the RRS completion status comprises a completion status field message encoding of 10 (Love – par. [0197] showing Table 15 having a Completion Status, RtrCS, encoded with “10”.); however, fails to explicitly disclose a completion status field message encoding of 010.  
(Luk – Table between par. [0044] & par. [0045], “Configuration request retry status” – encoded in the completion status field as “010”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Luk’s teachings with Love’s teachings for the benefit of providing a method and system to increase the efficiency of the standard PCI Express transactions while remaining compatible with the standard PCI Express specifications (Luk – par. [0008]).

Referring to claim 15, note the rejection of claim 3 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 24, Love discloses the system of claim 22, wherein the RRS completion status comprises a completion status field message encoding of 10 (Love – par. [0197] showing Table 15 having a Completion Status, RtrCS, encoded with “10”.); however, fails to explicitly disclose a completion status field message encoding of 010. 
Luk discloses the RRS completion status comprises a completion status field message encoding of 010 (Luk – Table between par. [0044] & par. [0045], “Configuration request retry status” – encoded in the completion status field as “010”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Luk’s teachings with Love’s teachings for the benefit of providing a method and system to increase the efficiency of the standard PCI Express transactions while remaining compatible with the standard PCI Express specifications (Luk – par. [0008]).

13.	Claims 5, 7, 10, 17, 19, 21, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Lee (US Pub. No. 2003/0174716 hereinafter “Lee” – IDS Submission).
Referring to claim 5, Love discloses the apparatus of claim 4, wherein the CA completion status comprises a completion status field message encoding of 11 (Love – par. [0197] showing Table 15 having a Completion Status, AbrtCS, encoded with “11”.); however, fails to explicitly disclose a completion status field message encoding of 100.
Lee discloses the CA completion status comprises a completion status field message encoding of 100 (Lee – Par. [0047] and Table 3, “Completer Abort” – encoded in the completion status field as “100”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Love’s teachings for the benefit of the enhanced general input/output architecture to maximize the efficiency of communication between devices (Lee – par. [0028]).

Referring to claim 7, Love discloses the apparatus of claim 6, wherein the SC completion status comprises a completion status field encoding of 00 (Love – par. [0197] showing Table 15 having a Completion Status, SucCS, encoded with “00”.); however, fails to explicitly disclose a completion status field message encoding of 000. 
Lee discloses the SC completion status comprises a completion status field encoding of 000 (Lee – Par. [0047] and Table 3, “Successful Completion” – encoded in the completion status field as “000”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Love’s teachings for the benefit of 

Referring to claim 10, Love discloses the apparatus of claim 9, wherein the UR completion status comprises a completion status field value of 01 (Love – par. [0197] showing Table 15 having a Completion Status, UnsCS, encoded with “01”.); however, fails to explicitly disclose a completion status field message encoding of 001. 
Lee discloses the RRS completion status comprises a completion status field message encoding of 001 (Lee – Par. [0047] and Table 3, “Unsupported Request” – encoded in the completion status field as “001”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Love’s teachings for the benefit of the enhanced general input/output architecture to maximize the efficiency of communication between devices (Lee – par. [0028]).

Referring to claim 17, note the rejection of claim 5 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 19, note the rejection of claim 7 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 21, note the rejection of claim 10 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 26, Love discloses the system of claim 25, wherein the CA completion status comprises a completion status field message encoding of 11 (Love – par. [0197] showing Table 15 having a Completion Status, AbrtCS, encoded with “11”.); however, fails to explicitly disclose a completion status field message encoding of 100.
Lee discloses the CA completion status comprises a completion status field message encoding of 100 (Lee – Par. [0047] and Table 3, “Completer Abort” – encoded in the completion status field as “100”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Love’s teachings for the benefit of the enhanced general input/output architecture to maximize the efficiency of communication between devices (Lee – par. [0028]).
 
Referring to claim 28, Love discloses the system of claim 27, wherein the SC completion status comprises a completion status field encoding of 00 (Love – par. [0197] showing Table 15 having a Completion Status, SucCS, encoded with “00”.); however, fails to explicitly disclose a completion status field message encoding of 000. 
Lee discloses the SC completion status comprises a completion status field encoding of 000 (Lee – Par. [0047] and Table 3, “Successful Completion” – encoded in the completion status field as “000”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Love’s teachings for the benefit of the enhanced general input/output architecture to maximize the efficiency of communication between devices (Lee – par. [0028]).

Referring to claim 30, Love discloses the system of claim 29, wherein the UR completion status comprises a completion status field value of 01 (Love – par. [0197] showing Table 15 having a Completion Status, UnsCS, encoded with “01”.); however, fails to explicitly disclose a completion status field message encoding of 001. 
Lee discloses the RRS completion status comprises a completion status field message encoding of 001 (Lee – Par. [0047] and Table 3, “Unsupported Request” – encoded in the completion status field as “001”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Love’s teachings for the benefit of the enhanced general input/output architecture to maximize the efficiency of communication between devices (Lee – par. [0028]).

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Burstein et al. (US Pub. No. 2019/0034381 hereinafter “Burstein”).
Referring to claim 11, Love discloses the apparatus of claim 1, however, fails to explicitly disclose wherein the DMWr request is an atomic, non-posted write request. 
	Burstein discloses an atomic, non-posted write request (Burstein – par. [0010] discloses a non-posted write operation includes an atomic operation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Burstein’s teachings with Love’s teachings for the benefit of providing an improved apparatus and methods for conveying data over a network (Burstein – par. [0007]).

Claims 12, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Love in view of Guddeti (US Pub. No. 2016/0147592 hereinafter “Guddeti” – IDS Submission).
Referring to claim 12, Love discloses the apparatus of claim 1, however, fails to explicitly disclose wherein the TLP comprises a format encoding of 010 or 011. 
	Guddeti discloses a TLP comprises a format encoding of 010 or 011 (Guddeti – Fig. 8, TLP field FMT [7:5]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Guddeti’s teachings with Love’s teachings for the benefit of the enhanced general input/output architecture to maximize the efficiency of communication between devices (Guddeti – par. [0028]).

Referring to claim 14, Love discloses the method of claim 13, however, fails to explicitly disclose wherein determining that the TLP comprises a DMWr request comprises reading a TLP format and type field encoding, the format field encoding comprises one of 010 or 011 and the type field comprises 11011. 
Guddeti discloses a TLP format and type field encoding, the format field encoding comprises one of 010 or 011 and the type field comprises 11011 (Guddeti – Fig. 8, TLP field FMT [7:5]; TLP field TYPE [4:0]. The claimed bit indication in the format and type field of DMWr request is a selection from possible values.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Guddeti’s teachings with Love’s teachings for the benefit of the enhanced general input/output architecture to maximize the efficiency of communication between devices (Guddeti – par. [0028]).

Referring to claim 23, Love discloses the system of claim 22, however, fails to explicitly disclose wherein the TLP comprises a format and type field encoding to indicate that the TLP comprises a DMWr, the format field encoding comprises one of 010 or 011 and the type field comprises 11011. 
Guddeti discloses TLP comprises a format and type field encoding, the format field encoding comprises one of 010 or 011 and the type field comprises 11011 (Guddeti – Fig. 8, TLP field FMT [7:5]; TLP field TYPE [4:0]. The claimed bit indication in the format and type field of DMWr request is a selection from possible values.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Guddeti’s teachings with Love’s teachings for the benefit of the enhanced general input/output architecture to maximize the efficiency of communication between devices (Guddeti – par. [0028]).

Conclusion
16.	Claims 1-30 are rejected.

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181   

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181